EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 12-19 directed to an invention non-elected without traverse in the reply filed 20 October 2020.  Accordingly, claims 12-19 have been cancelled. (see MPEP 821).
The application has been amended as follows:
Cancel claims 12-19
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Rockstroh does not disclose a second laser head having a second scanner and a second F theta lens, and configured to irradiate a second laser beam to the powder layer according to an inner hatching line of the pattern shape to be welded, the second scanner configured to move the laser beam faster than the first scanner, the second F theta lens having a working field larger than the first F theta lens. Additionally, Shkolnoik is not usable in a 103 rejection as discussed in the interview summary mailed 30 March 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761